DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
Claims 2 and 5 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), and further in view of Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402).
Regarding claims 1 and 9-13, Naritomi et al. (Figure 14 embodiment) discloses a heat exchanger comprising:
At least one outer packaging material (i.e. two outer packaging materials) (4 and 5) (Figure 14), where
The two outer packaging materials are provided with a heat medium inlet (10) and a heat medium outlet (11), where a heat medium flows into an inner space (7) of the two outer packaging materials via the heat medium inlet (Figure 1 for example), flows through the inner space (Figure 1 for example), and flows out of the two outer packaging materials via the heat medium outlet (Figure 1 for example), and
An inner core material (23) arranged in the inner space of the two outer packaging materials (Figure 14),
Where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (4a, 5a) and a resin thermal fusion layer (4b, 5b) provided on an inner one surface side of the heat transfer layer (Paragraphs 73, 74, and 76, see also Figure 1 for example: The outer packaging material comprises resin coated aluminum).  However, Naritomi et al. does not teach or disclose a resin coating layer provided on an outer surface side each the heat transfer layer.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided on an inner one surface side of the heat transfer layer (Figure 5), and a resin coating layer (186, 196) provided on an outer surface side each the heat transfer layer (Figure 5).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the outer packaging materials as disclosed by Naritomi et al. from materials as taught by Chakraborty et al. to improve heat exchanger service life by providing the heat exchanger with wear resistant outer coatings.
Naritomi et al. further discloses the resin thermal fusion layers of the two outer packaging laminate materials as integrally joined to each other along a peripheral edge portion of the two outer packaging laminate materials (Figure 14 and Paragraph 32, see also Figure 1 for example).  However, Naritomi et al. does not teach or disclose melting points of resin coating layers and resin thermal fusion layer materials.
Chakraborty et al. (Figure 5) teaches a heat exchanger comprising: two outer packaging materials (180, 190) and an inner core material (110) arranged in the inner space of the two outer packaging materials (Figure 14), where each of the two outer packaging materials is constituted by an outer packaging laminate material including a metal heat transfer layer (184, 194), a resin thermal fusion layer (182, 192) provided on an inner one surface side of the heat transfer layer (Figure 5), and a resin coating layer (186, 196) provided on an outer surface side each the heat transfer layer (Figure 5), and where the resin coating layer has a melting point higher than that of the resin thermal fusion layer of the outer packaging laminate material in each of the two outer packaging materials by 10° Celsius or more (Paragraphs 44-46: The resin coating layer comprises polypropylene which has an old and well-known melting point of 160C and the outer packaging laminate material comprises polyethylene terephthalate “PET” which has an old and well-known melting point of 260C), where (Claim 10) the resin coating layer is comprised of an insulating resin (Paragraphs 6 and 44: Layers 186 and 196 are electrically insulating), and where (Claim 11) the resin coating layer is comprised of a conductive resin (Paragraphs 8 and 11: Layers 182 and 192 are thermally conductive).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger as disclosed by Naritomi et al. from materials having melting points as taught by Chakraborty et al. to facilitate manufacturing of a laminated heat exchanger by selecting materials configured to adhere at different temperatures (i.e. enable staging assembly by configuring different parts to melt at different times, and/or permit bonding of selected parts with a relatively lower melting point while preventing other parts with a relatively higher melting point from melting/deforming) (Paragraphs 50-53 of Chakraborty et al.).
Further, while Naritomi et al. discloses the inner core material as constituted by a material formed in a corrugated plate shape including a heat transfer layer (i.e. defined by 23) (Paragraph 126: Metal or other materials) and includes concave and convex portions (Figure 14), Naritomi et al. does not teach or disclose the inner core material as comprising a metal heat transfer layer with resin thermal fusion layers provided on opposite sides of the heat transfer layer.
Muellejans et al. teaches a heat exchanger comprising: outer packaging materials (2) and an inner core material (4) arranged in the inner space of the outer packaging materials (Figure 2), where the inner core material comprises an inner core laminate material formed in a corrugated pate shape (Figure 2) including a metal heat transfer layer (i.e. 4), resin thermal fusion layers (3) on opposite sides of the heat transfer layer (Figure 2 and Col. 2, lines 40-62), and concave and convex portions (Figure 2: The inner core material is corrugated), where the thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the thermal fusion layers of the outer packaging material are integrally joined (Figure 2 and Col. 2, lines 40-62: The inner core material and the outer packaging materials are integrally bonded to each other by the resin thermal fusion layers), where (claim 1) the thermal fusion layer of the outer packaging material and the thermal fusion layer of the inner core material are made of a resin material (Figure 2 and Col. 2, lines 40-62), and where (Claims 12 and 13) the resin thermal fusion layers of a concave portion bottom and a convex portion top of the inner core material and the resin thermal fusion layers of the two outer packaging materials are integrally joined by bonding the resin thermal fusion layers using an adhesive agent (Figure 2 and Col. 2, lines 40-62).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the inner core material as disclosed by Naritomi et al. with resin thermal fusion layers as taught by Muellejans et al. to improve heat exchanger service life by providing the inner core material with a corrosion resistant coating (Col. 2, lines 58-62 of Muellejans et al.).
Further, while Naritomi et al. as modified by Muellejans et al. discloses that the heat transfer layer of the outer packaging laminate material of each of the two outer packaging materials and the heat transfer layer of the inner core laminate material are comprised of aluminum foil (Paragraphs 76 and 120 of Naritomi et al.: Elements 4a, 5a, and 23 comprise aluminum) and coated with resin (Figure 2 and Col. 2, lines 40-62 of Muellejans et al.), Naritomi et al. as modified by Muellejans et al. does not teach or disclose a chemical conversion coating film formed on each surface of the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material.
Oga et al. teaches an aluminum-resin bonding method, comprising: at least one metal heat transfer layer (Col. 4, lines 11-47: Aluminum or an aluminum alloy) and at least one resin coating layer (Col. 4, lines 11-47: A coating resin), where (Claims 1 and 9) a chemical conversion coating film (Col. 4, lines 11-47: A primer including a phosphoric acid, a chromic acid, and a metallic salt) is formed between a surface of the at least one metal heat transfer layer and the at least one resin coating layer (Col. 4, lines 11-47), thereby improving adhesion between the at least one metal heat transfer layer and the at least one resin coating layer.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the aluminum foil of the heat transfer layers of the outer packaging laminate materials and the aluminum foil of the heat transfer layer of the inner core laminate material as disclosed by Naritomi et al. as modified by Muellejans et al. with chemical conversion coating films as taught by Oga et al. to improve heat exchanger service life by providing corrosion passivating coatings on aluminum and by improving adhesion between aluminum and resin (Col. 4, lines 11-47 of Oga et al.).
Further, while Naritomi et al. as modified by Muellejans et al. discloses (i) two outer packaging materials comprising a heat transfer layer and a resin thermal fusion layer and (ii) an inner core material comprising a heat transfer layer and thermal fusion layers on each side of the heat transfer layer, Naritomi et al. as modified by Muellejans et al. does not teach or disclose the respective thermal fusion layer of the two outer packaging materials as interposed entirely between the respective heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material.
Nishishita et al. (Figure 2) teaches a heat exchanger comprising: at least one outer packaging material (Defined by 2, 2a, 10) and an inner core material (Defined by 4 and 10), where the at least one outer packaging material comprises a heat transfer layer (2) and a resin thermal fusion layer (10) (Figure 2), where the inner core material comprises a heat transfer layer (4) including concave and convex portions and thermal fusion layers (10) on each side of the heat transfer layer (Figures 1-2), where the thermal fusion layer at the bottom of the concave portion of the inner core material and the thermal fusion layer of the at least one outer packaging material are thermally fused and the thermal fusion layers are interposed entirely between the heat transfer layer of the inner core material and the heat transfer layer of the outer packaging material (Figure 2 and Col. 3, lines 17-39).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the respective thermal fusion layers of the inner core material and the two outer packaging materials as disclosed by Naritomi et al. as modified by Muellejans et al. to be entirely disposed between the respective thermal fusion layers of the inner core material and the two outer packaging materials as taught by Nishishita et al. to improve heat exchanger service life by increasing a bonding surface area between an inner core material and at least one outer packaging material (i.e. minimizing an occurrence of delamination).
Regarding claim 4, Naritomi et al. discloses a heat exchanger as discussed above, further comprising joint pipes (10, 11), where one of the joint pipes is provided at the heat medium inlet and the other of the joint pipes is provided at the heat medium outlet (Figure 1), and the joint pipes are configured to allow the heat medium to flow into and flow out of the two outer packaging materials via the joint pipes (Figure 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Gilly (US 2011/0271994).
Regarding claim 3, Naritomi et al. discloses a heat exchanger as discussed above.  While Naritomi et al. discloses that the height, diameter, and shape of an inner core material is configured in accordance with various parameters (Paragraph 124), Naritomi et al. does not teach or disclose a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is set to 0.1 mm to 50 mm.
Gilley teaches a heat exchanger comprising: outer packaging materials (106a, 106b) and an inner core material (104) having concave and convex portions arranged in the inner space of the outer packaging materials (Figure 1A: The inner core material is corrugated), where Gilley discloses that increasing fin height improves heat transfer efficiency. Therefore, a depth of the concave portion or a height of the convex portion (i.e. inner core material height) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing fin height results in increasing heat transfer (Paragraphs 24 and 27). Therefore, since the general conditions of the claim, i.e. that inner core material height is a variable parameter, were disclosed in the prior art by Gilley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the inner core material as disclose by Naritomi et al. with a height as taught Gilley to improve heat transfer efficiency of a heat exchanger by increasing available heat transfer surface area (Gilly: Paragraph 27).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Shinhama (US 2007/0163768).
Regarding claims 6 and 7, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a corrugating process.
Shinhama teaches an inner core material (10) having concave (10a) and convex (10b) portions, where the concave and convex portions of the inner core material are formed by a corrugating process (Paragraph 46), and where the concave and convex portions are formed on the inner core material by passing the inner core laminate material between a pair of corrugating rolls while sandwiching the inner core laminate material between the pair of corrugating rolls (15, 16) (Figure 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a corrugating process as taught by Shinhama to reduce heat exchanger manufacturing costs by selecting a manufacturing method capable of producing a heat exchanger having components of uniform shape and consistency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US 2015/0369545), Chakraborty et al. (US 2017/0194679), Muellejans et al. (US 4,407,358), Oga et al. (US 3,664,888), and Nishishita et al. (US 5,203,402), and further in view of Moser et al. (US 2013/0020060).
Regarding claim 8, Naritomi et al. discloses a heat exchanger as discussed above, while Naritomi et al. discloses the inner core material as having concave and convex portions, Naritomi et al. does not teach or disclose the concave and convex portions of the inner core material as formed by a pleating process.
Moser et al. teaches an inner core material (32) having concave and convex portions (Figures 4 and 5 and Paragraph 13), where the concave and convex portions of the inner core material are formed by a pleating process (Paragraph 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture inner core material as disclosed by Naritomi et al. using a pleating process as taught by Moser et al. to reduce heat exchanger manufacturing costs by selecting a manufacturing method capable of uniformly producing parts.

Response to Arguments
Regarding the arguments on page 7, lines 2-7:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  

Regarding the arguments on page 7, line 8 to page 8, line 16:
Applicant alleges that the cited art does not teach or disclose claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Regarding the arguments on page 8, lines 17-24:
Applicant alleges that claims 3 and 4 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Regarding the arguments on page 8, line 25 to page 9, line 3:
Applicant alleges that claims 6 and 7 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.


Regarding the arguments on page 9, lines 4-9:
Applicant alleges that claim 8 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763